 

Exhibit 10.17.6

From:



Molson Coors Brewing Company
Starbev Netherlands B.V.
Molson Coors Netherlands B.V.
Molson Coors Lux 2
Molson Coors European Finance Company


To:
UniCredit Bank AG, London Branch
as Agent for and on behalf of the Arrangers and the Lenders under and as defined
in the Revolving Facility Agreement referred to below


Moor House
120 London Wall
London EC2Y 5ET
England


For the attention of:    Mr. Thomas Hancock, Associate - Loan Agency
Gillian Akhurst, Director, Loans Agency
20 October 2014
Dear Sirs,
1.
Background



We refer to the unsecured and uncommitted revolving facility agreement dated
10 September 2012 between, among others, Molson Coors Brewing Company as
guarantor, Starbev Netherlands B.V., Molson Coors Netherlands B.V., Molson Coors
Lux 2 and Molson Coors European Finance Company as borrowers, UniCredit Bank AG,
London Branch as agent and UniCredit Bank Czech Republic and Slovakia, a.s.
(formerly UniCredit Bank Czech Republic, a.s.) and Citibank Europe plc,
organizační složka, as arrangers and lenders (as amended and restated from time
to time including most recently by a second amendment and restatement agreement
dated 9 September 2014, the “Revolving Facility Agreement”).
2.
Interpretation

(a)
Capitalised terms defined in the Revolving Facility Agreement have the same
meaning when used in this letter, unless stated otherwise.

(b)
The provisions of clause 1.2 (Construction) of the Revolving Facility Agreement
apply to this letter as though they were set out in full in this letter except
that references to the Revolving Facility Agreement are to be construed as
references to this letter.

(c)
This letter is supplemental to and amends the Revolving Facility Agreement.

3.
Amendments


 
 
1
 

KE 33348322.1

--------------------------------------------------------------------------------

 

Exhibit 10.17.6

(a)
Pursuant to clause 37 (Amendments and waivers) of the Revolving Facility
Agreement we hereby request that the following amendments be made to the
Revolving Facility Agreement (together, the “Proposed Amendments”):

(i)
that the definition of Permitted Disposal in clause 1.1 (Definitions) be deleted
in its entirety and replaced with the following definition:

““Permitted Disposal” means any sale, lease, licence, transfer or other disposal
(which, except in the case of paragraph (b), is made on arm's length terms):
(a)
of assets (other than of shares, businesses and undertakings) in the ordinary
course of trading;

(b)
of any asset by a member of the Group to another member of the Group;

(c)
of assets (other than shares, businesses and undertakings) in exchange for other
assets comparable or superior as to type, value and quality;

(d)
of cash equivalent investments for cash or in exchange for other cash equivalent
investments;

(e)
of receivables pursuant to any factoring transactions permitted by paragraph (a)
of the definition of “Permitted Financial Indebtedness”;

(f)
of assets (other than shares) which are obsolete for the purpose for which such
assets are normally utilised or which are no longer required for the purpose of
the relevant person’s business or operations;

(g)
of the shares or the assets of a member of the Group that is not a Material
Subsidiary other than (to the extent that they are not Material Subsidiaries)
the Croatian Operating Company, Apatinska Pivara Apatin d.o.o. and Pivovary
Staropramen s.r.o. (formerly Pivovary Staropramen a.s.); and

(h)
any other disposal to which the Majority Lenders shall have given their prior
written consent; and”;

(ii)
that clauses 9(b) and 9(c) (Mandatory Prepayment) be deleted in their entirety
and replaced with the following:

“(b)
the Borrowers cease to directly or indirectly hold or control (individually or
    jointly) at least 90% of shares and votes in the Croatian Operating Company,
    Apatinska Pivara Apatin d.o.o. or Pivovary Staropramen s.r.o. (formerly
    Pivovary Staropramen a.s.) (each a “Material Operating Company” and
collectively the “Material Operating Companies”); or

(c)
the Borrowers cease to be able (individually or jointly) to direct any of the
Material Operating Companies’ affairs and/or to control the composition of any
Material Operating Company’s board of directors or equivalent     body,”


 
 
2
 

KE 33348322.1

--------------------------------------------------------------------------------

 

Exhibit 10.17.6

(iii)
that clause 22.1(a) (Financial statements) be amended to insert the word “and”
at the end of paragraph (iv) thereof and to include the following new paragraph
(v):

“(v)
the financial statements of each Material Operating Company for that financial
year in the form of pull-downs of balance sheets and profit and loss statements
from SAP financial reporting software maintained by each Material Operating
Company;”

(b)
Pursuant to clause 37.1 (Required consents) of the Revolving Facility Agreement,
the Proposed Amendments require the consent of the Majority Lenders.

(c)
We hereby request that the Agent countersign a copy of this letter as indicated
in order to effect the Proposed Amendments.

4.
Guarantee and Security Confirmation

(a)
Each Obligor:

(i)
confirms its acceptance of the Revolving Facility Agreement (as amended by this
letter); and

(ii)
agrees that it is bound as an Obligor by the terms of the Revolving Facility
Agreement (as amended by this letter); and

(b)
the Guarantor further confirms that its guarantee:

(i)
continues in full force and effect on the terms of the Revolving Facility
Agreement (as amended by this letter); and

(ii)
extends to the obligations of the Obligors under the Finance Documents
(including the Revolving Facility Agreement as amended by this letter).

in each case in accordance with clause 20 (Guarantee and Indemnity) of the
Revolving Facility Agreement.
5.
Miscellaneous

(a)
This letter is designated a Finance Document by the Agent and by each Obligor.

(b)
From the date on which the Agent countersigns this letter, the Revolving
Facility Agreement and this letter will be read and construed as one document.
References in the Revolving Facility Agreement and each Finance Document to the
Revolving Facility Agreement shall be read and construed as references to the
Revolving Facility Agreement as amended by this letter.

(c)
Except as otherwise provided in this letter, the Finance Documents remain in
full force and effect.

(d)
Except to the extent expressly waived in this letter, no waiver of any provision
of any Finance Document is given by the terms of this letter and the Finance
Parties expressly


 
 
3
 

KE 33348322.1

--------------------------------------------------------------------------------

 

Exhibit 10.17.6

reserve all their rights and remedies in respect of any breach of, or other
Default under, the Finance Documents.
6.
Counterparts

This letter may be executed in any number of counterparts and this has the same
effect as if the signatures on the counterparts were on a single copy of this
letter.
7.
Governing Law and Jurisdiction

The provisions of clause 40 (Governing Law) and clause 41 (Enforcement) of the
Revolving Facility Agreement apply to this letter as though they were set out in
full in this letter except that references to the Revolving Facility Agreement
are to be construed as references to this letter.
If you agree to the terms of this letter, please sign where indicated below.
[Remainder of this page intentionally left blank]



 
 
4
 

KE 33348322.1

--------------------------------------------------------------------------------

 




Yours faithfully,








/s/ Michael J. Rumley            
for and on behalf of
Molson Coors Brewing Company
as Guarantor under the Revolving Facility Agreement








/s/ E. Lee Reichert                    /s/ Xavier De Cillia            
for and on behalf of                    for and on behalf of
Molson Coors European Finance            Molson Coors European Finance
Company                        Company
as Borrower under the                    as Borrower under the    
Revolving Facility Agreement                Revolving Facility Agreement    








/s/ E. Lee Reichert                    /s/ Xavier De Cillia            
for and on behalf of                    for and on behalf of
Molson Coors Lux 2                    Molson Coors Lux 2
as Borrower under the                    as Borrower under the    
Revolving Facility Agreement                Revolving Facility Agreement    








/s/ E. Lee Reichert                    /s/ Sophia van den Broek        
for and on behalf of                    for and on behalf of
Molson Coors Netherlands B.V.            Molson Coors Netherlands B.V.
as Borrower under the                    as Borrower under the    
Revolving Facility Agreement                Revolving Facility Agreement    








/s/ E. Lee Reichert                    /s/ Sophia van den Broek        
for and on behalf of                    for and on behalf of
Starbev Netherlands B.V.                Starbev Netherlands B.V.
as Borrower under the                    as Borrower under the    
Revolving Facility Agreement                Revolving Facility Agreement    










--------------------------------------------------------------------------------

 






Agreed and accepted by
Agent
Pursuant to clause 37 (Amendments and waivers) of the Revolving Facility
Agreement, the Agent hereby confirms that it has received the consent of the
Majority Lenders to the Proposed Amendments on the terms and conditions set out
in this letter.




/s/ Andrew Osborne                        /s/ Russell Winston        
for and on behalf of
UniCredit Bank AG, London Branch
as Agent for itself and on behalf of the Arrangers and Lenders under the
Revolving Facility Agreement


Name:    Andrew Osborne                    Russell Winston    


Title:     Director                        Associate Director
Date:     27th October 2014




